DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forman et al. (US 2008/0103996 A1) 

Regarding claim 1. 
Forman teaches a method comprising: inputting a plurality of input training data (See Fig. 8, step 131, ¶ 50; obtaining training set of data) into a machine learning model in a machine learning system (See Fig 3 “a system for machine learning according to a representative embodiment of the present invention”, ¶ 49; the steps of fig. 8 including obtaining the set of data is implemented using system 40 shown in figure 3);  to generate an output of labeled output data (see figure 8, step 132 and ¶ 51; obtaining prediction set including predicted labels and unlabeled samples);
evaluating the labeled output data according to a consistency metric to associate the labeled output data with a corresponding consistency assessment ); 
selecting each labeled output data having a consistency assessment indicating a consistency assessment that is greater than a predetermined threshold to form a mislabeled output data subset (see ¶ 51, “evaluating samples in both such sets and selecting one or more based on a specified selection criterion” selecting samples that based on consistency; ¶ 56; selecting samples only from the prediction set including unlabeled samples; ¶ 61; a bias toward selecting samples from training set 45 whose assigned labels have a lower presumption of accuracy); 
and adjusting the machine learning system based on the mislabeled output data subset (See Fig. 8, step 138 and ¶ 64, “n step 138 the training set 45 is modified based on the labels received in step 137, the classifier 3 is retrained based on the modified training set 45”, also see ¶ 47, “once the training set 45 has been updated, the classifier 3 is retrained using the modified training set 45 (e.g., by training module 5), and the retrained classifier 3 is used to re-process at least some of the labeled training samples 45, thereby obtaining new predictions 4”).

Regarding claim 2. 
 
Forman further teaches wherein the mislabeled output data subset is a result of bias by human labelers for the plurality of input training data (see ¶ 61, “bias toward selecting samples from training set 45 whose assigned labels have a lower presumption of accuracy. Such a presumption might apply, e.g., in situations where the labels were assigned: (i) hastily by a human being”).

Regarding claim 3. 
Forman teaches the method of claim 1, 
Forman further teaches further comprising: creating additional labeling for the mislabeled output data subset to create additional labeling for the mislabeled output data subset (see ¶ 47, “processing returns to step 14 to select additional samples from training set 45 and repeat the foregoing process” also see claim 16 claiming “wherein the specified selection criterion comprises a variety constraint which biases toward selecting additional training samples in subspaces where the unlabeled samples are inadequately represented by the training samples.”); 
and utilizing the additional labeling to distinguish each labeled training data from the mislabeled output data subset as being properly labeled (see ¶ 0046, “if the presumptions are not significantly different from each other, then additional processing preferably is performed, e.g., to determine whether the sample really is difficult to classify (even by a human domain expert) or to resolve the discrepancy (e.g., by submitting the sample for an additional label assignment together with a request to assess the difficulty of classifying the sample 77)”, also see ¶ 65, “processing returns to .

Regarding claim 4. 
Forman teaches the method of claim 1, 
Forman further teaches further comprising: adjusting the machine learning model by collecting and inputting additional representative training data into the machine learning system (see ¶ 47, “once the training set 45 has been updated, the classifier 3 is retrained using the modified training set 45 (e.g., by training module 5), and the retrained classifier 3 is used to re-process at least some of the labeled training samples 45, thereby obtaining new predictions 4”, also see ¶ 64 and figurer 8).
Claim 8 recites a computer program product comprising a computer readable storage medium having program code embodied to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Forman also teaches the addition elements of claim 8 not recited in claim 1 comprising computer readable storage medium is not a transitory signal per se, and wherein the program code is readable and executable by a processor to perform a method (see figure 2 and ¶ 17, “FIG. 2 is implemented entirely in software, e.g., by reading software code from a computer-readable medium”).
Claim 9 recites a computer program product comprising a computer readable storage medium having program code embodied to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here.
Claim 10 recites a computer program product comprising a computer readable storage medium having program code embodied to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 11 recites a computer program product comprising a computer readable storage medium having program code embodied to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.
Claim 16 recites computer system to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Forman also teaches the addition elements of claim 16 not recited in claim 1 comprising one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories (see figure 2 and ¶ 17, “FIG. 2 is implemented entirely in software, e.g., by reading software code from a computer-readable medium”).
Claim 17 recites computer system to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 18 recites computer system to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 12-14 and 19 are rejected under 35 USC 103 as being unpatentable over Forman et al. (US 2008/0103996 A1) in view of Zahiri et al (“Emotion Detection on TV Show Transcripts with Sequence-Based Convolutional Neural Networks”).

Regarding claim 5. 
Forman teaches the method of claim 1, 
Forman do not teach wherein the consistency metric is an inter-annotator agreement (IAA) between annotators that evaluate the labeled output data.
Zahiri teaches wherein the consistency metric is an inter-annotator agreement (IAA) between annotators that evaluate the labeled output data (see page 46, Inter-Annotator Agreement, “measurements are used to evaluate the inter-annotator agreement (Table 3)”).
Both Forman and Zahiri pertain to the problem of data classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Forman and Zahiri measure a consistency 
Regarding claim 6. 
Forman teaches the method of claim 1, 
Forman further teaches wherein the plurality of input training data is generated from a data document (see figures 5-7 training samples corresponds to data document, also see ¶ 18, “one or more training sample(s) are selected from training set 45 and designated as selected training samples 77”).
Forman do not teach wherein the machine learning system is a traditional neural network.
Zahiri teaches wherein the machine learning system is a traditional neural network (see page 45, “an ensemble of a keyword-based approach and knowledge-based artificial neural networks to classify emotions in drama, novel, and public web diary”). 
Both Forman and Zahiri pertain to the problem of data classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Forman and Zahiri to use traditional neural network in the machine learning system . The motivation for using neural networks would be to “classify emotions in drama, novel, and public web diary”, where neural 
Regarding claim 7. 
Forman teaches the method of claim 1, 
Forman further teaches wherein the plurality of input training data is generated from a photograph (see ¶ 3, “image recognition (e.g., identifying which photographs from among thousands or millions in a database include a picture of a face or a picture of a particular face)”, also see ¶ 17, “The samples 2 can comprise, e.g., text, images, video, or signals representing any physical phenomenon’).
Forman do not teach wherein the machine learning system is a convolutional neural network. 
Zahiri teaches wherein the machine learning system is a convolutional neural network (see page 44, introduction, “Convolutional neural networks (CNN) have been popular for several tasks on document classification”, also see page 47, “sequence-based CNN models that utilize the emotion sequence from the previous utterances for detecting the emotion of the current utterance.”).
Both Forman and Zahiri pertain to the problem of data classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Forman and Zahiri to use convolution neural network in the machine learning system . The motivation for using neural networks would be to “classify emotions in drama, novel, and public web diary”, where 
Claim 12 recites a computer program product comprising a computer readable storage medium having program code embodied to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 13 recites a computer program product comprising a computer readable storage medium having program code embodied to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.
Claim 14 recites a computer program product comprising a computer readable storage medium having program code embodied to perform the method recited in claim 7. Therefore the rejection of claim 7 above applies equally here.
Claim 19 recites computer system to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claims 15 and 20 are rejected under 35 USC 103 as being unpatentable over Forman et al. (US 2008/0103996 A1) in view of Mittal et al (US 2019/0102921 A1).

Regarding claim 15. 
Forman teaches the computer program product of claim 8, 
Forman do not teach teaches wherein the program code is provided as a service in a cloud environment
 wherein the program code is provided as a service in a cloud environment (see ¶ 78, “computer-readable program code that is executable by a computer system or other processing device, including, for example, a cloud computing or cloud environment.”).
Both Forman and Mittal pertain to the problem of data classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Forman and Mittal to provide a service in a cloud environment. The motivation for doing so would be to access data and manage task through connecting through the internet which can be performed through cloud service (See Mittal ¶ 50-51, 56, 58-59).
Claim 20 recites computer system to perform the method recited in claim 15. Therefore the rejection of claim 15 above applies equally here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.K./Examiner, Art Unit 2129                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129